DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on October 28, 2021 is acknowledged. Accordingly claims 1-21 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (hereinafter “Patel”) U.S. Patent Application Publication No. 2015/0170129 A1 in view of Lin et al (hereinafter “Lin”) U.S. Patent Application Publication No. 2010/00082444 A1.

As per claims 1, 12 and 17, Patel discloses an electronic device comprising:
a first wireless communication circuit configured to establish a first wireless connection with an external mobile device, the first wireless connection being a short range communication (see fig. 21, which discloses mobile device 150 with “short range communication capability 876 e.g., BLE and Long-range communication capabilities e.g. cellular”; 0009, which discloses that “The method includes obtaining, from a payment module (e.g., the adapter module 100, FIGS. 5 and 20), advertised information via a first communication capability (e.g., a short-range communication technology/protocol such as BLE), where the advertised information at least includes an authorization code”);
a second wireless communication circuit configured to wirelessly access an internet (0009, which discloses “The method includes sending, to a server (e.g., the server 130, FIGS. 5 and 22), at least the authorization code from the advertised information via a second communication capability distinct from the first communication capability (e.g., a long-range communication technology/protocol such as GSM, CDMA, or Wi-Fi).”);
a sensor for user authentication (see fig. 21, which discloses mobile device 150….inherent feature of mobile device);

a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the processor to:
while the first wireless connection is disconnected (0183, which discloses that “In this example, either the first user 1251-1 maliciously interrupted the connection to prevent the acknowledgement information from being received by the payment module 100 by powering down the first mobile device 150-1, or the connection was involuntarily or unintentionally interrupted by the first mobile device 150-1's battery running out or a losing cellular signal.…..”);
receive a user input for requesting payment (see claim 4, which discloses “receiving the request, obtaining from the payment module transaction information…”; 0168, which discloses mobile device 150 executing payment application…);
in response to receiving the user input, perform a user authentication, based on the user authentication being successful, transmit to a first external server using the second wireless communication circuit, a first request for an authentication token (0128, which discloses that “The application 140 on the mobile device 150 creates a request for authorization (AuthRequest) and passes the AuthRequest to the server 130 using appropriate communication technology (e.g., GSM, CDMA, Wi-Fi, or the like) (block 306).”; 0138, which discloses that “In some implementations, the authorization request at least includes the authorization code which was included in the broadcasted packet of information, an identifier associated with the user of the mobile device 150 or the user account under which the user of the mobile device 150 is logged into the application 140 (user ID), and the identifier associated with the payment module 100 (module ID).”);
receive, from the first external server using the second wireless communication circuit, a first response comprising the authentication token (0128, which discloses that “The server 130 responds with an authorization grant (AuthGrant) encrypted with the specific adapter module's private key (block 306). This authorization token may minimally include the User identifier (ID), Apparatus ID (for the adapter module 100), authorization amount, and expiration time.”; 0140, which discloses that “The server 130 sends (1008), via a long-range communication capability (e.g., GSM, CDMA, Wi-Fi, or the like), an authorization grant token to the mobile device 150.”),
after receiving the first response, transmit, to the external mobile device through the first external server using the second wireless communication circuit, the authentication token and a second request for a transaction token (0185, which discloses that “After receiving a second authorization request associated with a second authorization code from a second mobile device 150-2 subsequent to receiving the first authorization request from the first mobile device 150-1, the server 130 sends (1262), via a long-range communication capability (e.g., GSM, CDMA, Wi-Fi, or the like), a second authorization grant token to the second mobile device 150-2 associated with a second user 1251-2.”; 0141), 
receive, from the external mobile device through the first external server using second wireless communication circuit, a second response comprising the transaction token (0185, which discloses that “the server 130 sends (1262), via a long-range communication capability (e.g., GSM, CDMA, Wi-Fi, or the like), a second authorization grant token to the second mobile device 150-2 associated with a second user 1251-2.”; 0141).
wherein the transaction token is generated by the second external server when a user of the electronic device is authenticated using the authentication token by the second external server (0185, which discloses that “the server 130 sends (1262), via a long-range communication capability (e.g., GSM, CDMA, Wi-Fi, or the like), a second authorization grant token to the second mobile device 150-2 associated with a second user 1251-2.”); and
transmit, to a payment device a signal comprising the transaction token for the payment (0186, which discloses that the second mobile device 150-2 sends (1264), via a short-range communication capability (e.g., BLE), the second authorization grant token to the payment module 100 associated with the machine 120 in order to initiate a second transaction.”).
Alternatively Lin discloses the electronic device comprising:
a sensor for user authentication (see abstr., which discloses “a biometric sensor for acquiring the identification information and/or the payment information.”);
while the first wireless connection is disconnected, receive a user input for requesting payment (0279, which discloses that “payment while the device 10 is disconnected may facilitate scanning of payment information using the camera 46 (fig. 2), the scanner 48 (fig. 2), or the biometric sensor 45 (fig. 1). Disconnection of the device 10 also may facilitate manual entry of payment  information using a keypad of the device 10.”);
in response to receiving the user input, perform a user authentication, based on the user authentication being successful, transmit to a first external server through the second wireless communication circuit, a first request for an authentication token (0092, which discloses that “Further, security information, such as an authentication key, for communicating with a retail server may be stored within the secure storage area.  In certain embodiments, the secure storage area may include a microcontroller embedded within the electronic device 10.”; 0103, which discloses that “The authentication process may provide an additional level of security by allowing the server 96 to verify that the electronic device 10 has been authorized for communication with the server 96.”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the electronic device of Patel and incorporate an electronic device comprising: a sensor for user authentication; while the first wireless connection is disconnected, receive a user input for requesting payment; and in response to a payment request occurring while the first wireless connection is disconnected, receive a user input through the sensor module; in response to receiving the user input, perform a user authentication, based on the user authentication being successful, transmit to a first external server through the second wireless communication circuit, a first request for an authentication token in view of the teachings of Lin in order to facilitate transaction and enhance security.

As per claim 2, Patel further discloses the electronic device, wherein the first wireless communication circuit is further configured to provide bluetooth communication, 
wherein the second wireless communication circuit is further configured to provide WiFi communication or cellular communication (0009), and
wherein the user input comprises a first input to executing an application for performing a payment transaction and a second input selecting a means for performing the payment transaction (0009; 0138).

As per claim 3, Patel further discloses the electronic device, wherein the first request further includes at least one of a user account identification (ID), a fast identity online (FIDO) ID, a device ID, a card member ID, a credit card issuer code, or an authentication type (0128; 0138; 0152).

As per claim 4, Patel further discloses the electronic device, wherein the first response comprises at least one of a fast identity online (FIDO) authentication token or a key identification (ID) (0185).
As per claim 5, Patel further discloses the electronic device, further comprising:
at least one of a near field communication (NFC) circuit or a magnetic secure transmission (MST) circuit (0069; 0227),
wherein the instructions, when executed further cause the processor to output a signal comprising the transaction token by using at least one of the NFC circuit or the MST circuit (0069; 0225; 0227).

As per claim 6, Patel further discloses the electronic device, wherein, before the first wireless connection is disconnected, the instructions, when executed further cause the processor to:
establish the first wireless connection with the external mobile device through the first wireless communication circuit (0009);
share a common identification (ID) with the external mobile device through the first wireless communication circuit (0105; 0008); 
in response to the first wireless connection being disconnected, establish a second wireless connection with the external mobile device through the second wireless communication circuit by using the common ID (0159; 0233).

As per claim 7, Patel further discloses the electronic device, wherein the instructions, when executed, further cause the processor to:
transmit the common ID and an ID of the electronic device to a second external server through the second wireless communication circuit (0214; 0233);
receive an internet protocol (IP) address of the external mobile device from the second external server (0233); and
establish the second wireless connection with the external mobile device by using the IP address, wherein the second request is transmitted through the second wireless connection (0233), and
wherein the second response is received through the second wireless connection (0233).

As per claim 8 and 15, Patel further discloses the electronic device, wherein the instructions, when executed, further cause the processor to:
generate a security channel to the external mobile device through the second wireless communication circuit, wherein the second request is transmitted through the security channel (0009), and
wherein the second response is received through the security channel (0009).

As per claims 9 and 16, Patel further discloses the electronic device, wherein the instructions further cause the processor to:
in response to receiving the user input, transmit a request for an address of the first external server to the external mobile device through the second wireless communication circuit (see fig. 23; 0185);
receive the address of the first external server from the external mobile device through the second wireless communication circuit (see fig. 23; 0185); and
transmit the first request to the first external server with reference to the received address of the first external server (see fig. 23; 0185).

As per claim 10, Patel further discloses the electronic device, wherein the instructions, when executed, further cause the processor to:
before transmitting the second request, transmit a request for changing a communication scheme, which is used by the external mobile device, to a predetermined communication scheme to the external mobile device through the second wireless communication circuit (0009);
transmit a request for an internet protocol (IP) address of the external mobile device according to the predetermined communication scheme, to a second external server through the second wireless communication circuit (0009);
receive the IP address of the external mobile device from the second external server through the second wireless communication circuit (0058; 0064); and
establish a second wireless connection through the second wireless communication circuit by using the IP address (0009).

As per claim 11, Patel further discloses the electronic device, wherein the instructions, when executed, further cause the processor to, after receiving the first response, transmit the authentication token to the external mobile device through the second wireless communication circuit (0185).

As per claims 13 and 18, Patel and Lin further discloses the method, further comprising:
after the first wireless communication circuit is disconnected, establishing a second wireless connection with the external mobile device through the second wireless communication circuit by using the common ID (Patel: 0185; Lin: 0074; 0101).

As per claim 14, Patel further discloses the method, wherein the establishing of the second wireless connection with the external mobile device comprises:
transmitting the common ID and an ID of the electronic device to a second external server through the second wireless communication circuit (0009);
receiving an internet protocol (IP) address of the external mobile device from the second external server (0009); and
establishing the second wireless connection with the external mobile device through the second wireless communication circuit by using the IP address (0009; 0185).

As per claim 19, Patel further discloses the electronic device, wherein the instructions, when executed, further cause the processor to:
transmit the common ID and an ID of the electronic device to a second external server through the second wireless communication circuit (0009; 0185);
receive an internet protocol (IP) address of the external mobile device from the second external server (0009; 0185); and
establish a second wireless connection with the external mobile device by using the IP address, wherein the second request is received through the second wireless connection (0009; 0185), and
wherein the second response is transmitted through the second wireless connection (0009; 0185).

As per claim 20, Patel further discloses the electronic device, wherein the first wireless communication circuit is configured to provide bluetooth communication (0019; 0028), and
wherein the second wireless communication circuit is configured to provide WiFi communication or cellular communication (0009; 0185).

As per claim 21, both Patel and Lin further discloses the electronic device, wherein the first wireless connection is disconnected in response to at least one of a distance between the electronic device and the external mobile device exceeding a communication distance or the first wireless communication circuit being turned off (Patel: 0183; Lin: 0207).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 5, 2021